            Case 1:09-cv-01912-RA-SDA Document 373 Filed 09/03/21 Page 1 of 1




GEORGIA M. PESTANA                    THE CITY OF NEW YORK                                  KATHERINE J. WEALL
Corporation Counsel                                                                                Senior Counsel
                                     LAW DEPARTMENT                                        phone: (212) 356-5055
                                                                                           mobile: (646) 370-0051
                                           100 CHURCH STREET                                 kweall@law.nyc.gov
                                           NEW YORK, NY 10007


                                                                September 2, 2021

     Hon. Ronnie Abrams
     United States District Judge
     United States District Court
     Southern District of New York
     40 Foley Square
     New York, NY 10007


             Re:      Samuel Small v. City of New York
                      09 CV 1912 (RA) (SDA)

     Your Honor:

             I am one of the attorneys assigned to represent defendant the City of New York in this
     matter. I write to respectfully request that defendant be permitted to file 15 additional pages
     when it files its post-trial motion on Tuesday, September 7, 2021. Plaintiff’s counsel consent to
     this request; in return for this courtesy, defendant City of New York has consented to plaintiff
     having an additional 15 pages for his opposition, should he need them.

             Thank you for your consideration herein.



                                                                Respectfully submitted,

                                                                /s/ Katherine J. Weall

                                                                Katherine J. Weall
                                                                Senior Counsel

     cc: Counsel for plaintiff (via ECF)                 Application granted. The City may file a brief with 15
                                                         additional pages on September 7, 2021. The parties shall
                                                         follow the schedule from Defendant's extension request.
                                                         Dkt. 371. Plaintiff’s opposition is due November 8, 2021,
                                                         and Defendant’s reply on November 29, 2021.

                                                         SO ORDERED.

                                                         _____________________
                                                         Hon. Ronnie Abrams
                                                         09/03/21
